NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-35179

                Plaintiff-Appellee,             D.C. Nos.    3:16-cv-01284-SI
                                                             3:03-cr-00410-SI-1

                                                No.    18-35180

 v.                                             D.C. Nos.    3:16-cv-01285-SI
                                                             3:04-cr-00010-SI-1

                                                No.    18-35181

TIMOTHY KANA DAWSON,                            D.C. Nos.    3:16-cv-01287-SI
                                                             3:05-cr-00073-SI-1
                Defendant-Appellant.

                                                MEMORANDUM*

                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael H. Simon, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In these consolidated appeals, Timothy Dawson appeals from the district

court’s orders denying his 28 U.S.C. § 2255 motions to vacate. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

      Dawson contends that his bank robbery conviction under 18 U.S.C.

§ 2113(a) does not qualify as a predicate crime of violence under 18 U.S.C.

§ 924(c). This argument is foreclosed. See United States v. Watson, 881 F.3d 782

(9th Cir.), cert. denied, 139 S. Ct. 203 (2018).

      Dawson next contends that he is entitled to relief under Dean v. United

States, 137 S. Ct. 1170 (2017). This contention also fails. Contrary to Dawson’s

contention, Dean did not announce a substantive rule that applies retroactively to

cases on collateral review. See Garcia v. United States, 923 F.3d 1242, 1245-46

(9th Cir. 2019). Dean, therefore, does not satisfy section 2255(f)(3), and Dawson’s

claim was untimely. See 28 U.S.C. § 2255(f)(1).

      Appellee’s motions for summary affirmance are denied as moot.

      AFFIRMED.




                                           2               18-35179 & 18-35180 & 18-35181